PER CURIAM.
Granted. The Hearing Officer Conference Order notified the parties to exchange and to present to the hearing officer certain documents relating to their financial conditions. After the hearing officer made his recommendation, defendant requested a hearing before the trial court. At the hearing the court denied defendant’s attempt to present evidence that his overtime was going to be reduced and that his income would therefore be less in the future than that shown in the documents. Because there was no notice to present such evidence in addition to the specified documents to the hearing officer,1 we conclude that the trial court abused its discretion in refusing the evidence.
Accordingly, the judgments of the lower courts are set aside, and the ease is remanded to the trial court to reopen the hearing in accordance with this order.
JOHNSON, J., would deny the writ. The Trial court was not required to accept additional evidence.
VICTORY, J., concurs in result.

. Defendant informed the hearing officer of this expected reduction, but offered no documents or witnesses, possibly because he was not notified that it was necessary to do so or lose the right to present such evidence to the judge.